Citation Nr: 1707569	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  15-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran is represented by:  Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel




INTRODUCTION
The Veteran served on active duty from January 1954 to December 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).
In January 2016, the Board denied the Veteran's service connection claims for bilateral hearing loss and tinnitus, and the Veteran appealed that decision to the    Court of Appeals for Veterans Claims (Court).  In an August 2016 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to adequately address the Veteran's lay statements with respect to his claim of continued symptoms of hearing loss since service.  The parties moved the Court to vacate the Board's January 2016 decision, and in an August 2016 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In support of his claim of continued symptoms of hearing loss since service, the Veteran submitted a January 2017 affidavit in which he asserted that he initially filed a service connection claim for hearing loss in 1956.  He further stated that he received a VA examination pursuant to that claim, during which he was diagnosed with hearing loss, but "[b]ecause of work, [he] had no time to go back to VA for further examinations or treatment until [he] retired and re-opened [his] case."  

However, a review of the Veteran's claims file reveals the only claim filed in 1956 pertained to a claim for dental treatment.  There is no record of any claim for compensation benefits contained in the claims file, nor indication that such a claim was filed at any time prior to 2012.  In this regard, a request for the Veteran's service treatment records prepared in June 1956 noted the alleged disease or     injury for which the records were being sought was a dental condition.  Thus, the Veteran's recollection of the claim he filed 60 years ago as being one for hearing loss is not supported by the evidence of record.  On remand, the Veteran should be advised that he should submit any evidentiary proof he has to support his contention that he filed a claim for hearing loss in 1956.   

Additionally, on his January 2012 application for benefits, the Veteran indicated that he received treatment for hearing loss at a VA hospital and San Pablo Hospital.  The Veteran's VA treatment records were obtained from the San Juan VA Medical Center (VAMC); however, the claims file does not contain any records of treatment from  San Pablo Hospital.  As these records may be relevant to the Veteran's claim, the  AOJ should attempt to obtain relevant treatment records from San Pablo Hospital.  Moreover, while the Veteran received a hearing test at the San Juan VAMC on January 30, 2002, the numerical results of the audiological testing are not included    in the treatment records.  As such graphs may be uploaded or saved in a different format (e.g. VistA imaging) and not automatically printed with other VA treatment records, a request for the results of that audiometric testing should be made. 

The Board also concludes that an additional VA medical opinion is needed.  While the Veteran submitted a medical opinion in favor of the claim in January 2017, that opinion was based in part on the Veteran's assertion that he had filed a claim for hearing loss in 1956 and had a VA examination diagnosing him with hearing loss at that time.  However, as noted above, the only claim from 1956 was a dental claim.

Finally, an August 2012 VA examiner opined that the Veteran's tinnitus was a symptom associated with his hearing loss.  Therefore, it is inextricably intertwined with his service connection claim for hearing loss.  As such, it is remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until          a decision on the other issues has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit any evidentiary proof he has to support his contention that he filed a claim for service connection for hearing loss in 1956.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for hearing loss, to specifically include San Pablo Hospital.  After securing any necessary releases, the AOJ should request  any relevant records identified.  If any requested records    are unavailable, the Veteran should be notified of such.

3.  Attempt to obtain the numerical audiogram results from the audiogram conducted in January 2002 at the San Juan VAMC.  If the record is not available, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  After the above has been completed to the extent possible, send the claims file to a VA audiologist to obtain an opinion addressing the Veteran's claim for service connection for hearing loss.  If an examination is deemed necessary to respond to the question  presented, one should be scheduled.  Following review of the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss arose in service or is etiologically related to service, to include excessive noise exposure therein.  In rendering this opinion, the audiologist is ask to explain why the current hearing loss is/is not a delayed reaction to the noise exposure in service, and to comment on the January 2017 opinion from a private audiologist, N.W., who stated that noise induced hearing loss "is characterized by a gradual progressive loss of high frequency hearing sensitivity over time" and the medical literature citations she referenced. 

5.  After undertaking the development above and any additional development deemed necessary, the claims     for service connection for hearing loss and tinnitus should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



